Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Mason-Gibson, Inc. d/b/a Holiday Inn                   Appeal from the 4th District Court of Rusk
Express Palestine, Texas and Ferguson                  County, Texas (Tr. Ct. No. 2019-283A).
Enterprises, LLC, Appellants                           Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Stevens and Justice
No. 06-21-00108-CV          v.                         Carter* participating.      *Justice Carter,
                                                       Retired, Sitting by Assignment.
Sloan Valve Company, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Mason-Gibson, Inc. d/b/a Holiday Inn Express
Palestine, Texas, pay all costs incurred by reason of this appeal.



                                                        RENDERED MAY 6, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk